EXTENSION AGREEMENT




This EXTENSION AGREEMENT is made and entered into effective as of the 30th day
of April, 2015, by and between Oakridge Global Energy Solutions, Inc., a
Colorado corporation (“Oakridge”); Oak Ridge Micro-Energy, Inc., a Nevada
corporation and wholly-owned subsidiary of Oakridge (“Oak Ridge”); and Expedia
Holdings Limited, a corporation organized under the laws of Hong Kong
(“Expedia”).




RECITALS




WHEREAS, on or about February 24, 2014, Oakridge and Expedia entered into a Loan
Agreement and a Security Agreement; and




WHEREAS, on or about February 24, 2014, Oak Ridge and Expedia entered into an
Intellectual Property Security Agreement; and




WHEREAS, pursuant to the Loan Agreement, the principal and interest on the Loan
Agreement was due on June 30, 2014; however, the loan term was subsequently
extended to July 31, 2014, then to August 31, 2014, then to October 31, 2014,
then to December 31, 2014, then to February 28, 2015, and then to April 30,
2015, though accrued interest to June 30, 2014, of $171,658, was paid on
September 11, 2014; and




WHEREAS, Oakridge, Oak Ridge and Expedia desire to further extend the due date
of the principal loan amount and remaining accrued interest due under the Loan
Agreement to June 30, 2015;




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Oakridge, Oak Ridge and Expedia hereby agree
to extend the due date of the loan referenced in the Loan Agreement to June 30,
2015, along with accrued interest, and that such extension shall have no other
effect on the Loan Agreement or the liens granted in the Security Agreement or
the Intellectual Property Security Agreement, whatsoever.




OAKRIDGE GLOBAL ENERGY SOLUTIONS, INC.




Dated: May 6, 2015

By /s/ Stephen J. Barber

     Stephen J. Barber, Chief Executive Officer




OAK RIDGE MICRO-ENERGY, INC.




Dated: May 6, 2015

By /d/ Stephen J. Barber

     Stephen J. Barber, President

   

EXPEDIA HOLDINGS LIMITED




Dated: May 6, 2015

By /s/Kiahe Hong

     Jiahe Hong, Director

     Expedia Holdings Limited



